Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60416-CIV- CANNON/HUNT

  TOCMAIL INC., a Florida corporation,

               Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

               Defendant.
  _____________________________________/




   PLAINTIFF’S STATEMENT OF MATERIAL FACTS IN SUPPORT OF ITS MOTION
                 FOR SUMMARY JUDGMENT AS TO LIABILITY




                                            1
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 2 of 18




         1.      On April 8, 2015, Microsoft introduced a new email filtering service called Office

  365 Advanced Threat Protection (“OATP” or “ATP”). TOCMAIL_000001230, p.1 (Exhibit 1).

  ATP primarily consisted of            two components: Safe Attachments and Safe Links.

  MSFT_TOC00199113, p. 11 speaker script (“Advanced Threat Protection consists of two separate

  features, Safe Attachments … and Safe Links”) (Exhibit 2), MSFT_TOC00101425, p. 3 speaker

  script (Exhibit 3), MSFT_TOC00010948, p. 11 speaker script (Exhibit 4).

         2.      Safe Links began as a URL reputation service. Amar Patel (“AP”) Expert Depo.,

  20:21-24 (Exhibit 5). When a user clicks a link in an email, Safe Links’ reputation service checks

  the link’s URL against a list of URLs already seen in the past that have previously been determined

  to be malicious. AP 30(b)(6) Depo., 15:6-13. (Exhibit 6). If the URL is in the previously seen

  bad list, then the user is prevented from visiting that URL. Id. It can be thought of as a “memory”

  of links already seen in the past. Id., 24:22-23

         3.      The term URL refers to a “link to a website,” the address shown on the browser’s

  address bar (the address where a link takes you). Id., 15:6; AP Ex. Depo., 88:8-11; “Create a page

  URL,” p. 2. (Exhibit 7). The URL for Microsoft’s homepage is www.microsoft.com/en-us/, p. 1

  (Exhibit 8). The URL for Office 365 page is www.microsoft.com/en-us/microsoft-365/microsoft-

  office, p. 1. (Exhibit 9). URL can be used interchangeably with link. AP 30(b)(6) Depo., 47:22.

         4.      A    list   of   already-known-bad      URLs    is   called   a   URL     blacklist.

  MSFT_TOC00098818 at MSFT_TOC00098819 (Exhibit 10). For the reputation service to catch

  a bad URL, the URL blacklist must contain an “exact match at the time-of-click.”

  MSFT_TOC00001079 at MSFT_TOC00001086 (Exhibit 11).

         5.      “The very nature of exact match in blacklisting renders it easy to be evaded.”

  “Detecting Malicious Web Links and Identifying Their Attack Types”, p. 1. (Exhibit 12). That is



                                                     2
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 3 of 18




  because it “is effective only for known malicious URLs.” Id.; see also AP 30(b)(6) Depo., 15:10-

  13; AP Ex. Depo., 196:19-21. Hence, as acknowledged internally by Microsoft, it is “easy” for

  attackers to bypass the reputation service simply by using a new, never-seen-before URL:

  “reputation checking isn’t cutting it. It is pretty easy for an attacker to change domain names and/or

  IP addresses on the fly.” MSFT_TOC00216380 at MSFT_TOC00216383 (Exhibit 13).

         6.      Safe Links is responsible for protecting approximately 9.5 million unique URLs a

  day. Jason Rogers (“JR”) Expert Depo., 97:15-17 (Exhibit 14).

         7.      In January 2017, Microsoft added another component to Safe Links called URL

  detonation. “Evolving Office 365 Advanced Threat Protection with URL Detonation and Dynamic

  Delivery”, p. 2 (Exhibit 15); AP 30(b)(6) Depo., 38:16.

         8.      The detonation service attempts to follow links to the web content in order to

  download and assess the content to “determine if that website is good or bad.” Id, 37:11-23. URLs

  that pass through the reputation check are sent to the detonation service for analysis. Id., 37:4-8.

  Microsoft internally refers to its detonation service as Sonar. Id., 51:17-18; 78:13-16. Sonar is

  “Safe Links URL detonation” service. Id., 78:13-16. Today, reputation and detonation “are the two

  primary components” of Safe Links. Id., 15:23-25.

         9.      When Microsoft wrongly classifies a bad link as being clean, this is called a false

  negative — abbreviated FN. Id., 52:22-24; AP Ex. Depo., 30:14-15

         10.     Approximately 70% of cybercrime involves credential phishing — “phishing

  attacks”    “with   the   goal   of   harvesting   user   credentials.”   TOCMAIL_00000744           at

  TOCMAIL_00000761 (Exhibit 16). “A common denominator in these attacks” is a link that takes

  the victim to a fake webpage that looks identical to a popular brand to trick the victim into revealing

  their login credentials. MSFT_TOC00004409, p. 1. (Exhibit 17); AP Ex. Depo., Ex. 14



                                                     3
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 4 of 18




  MSFT_TOC000118747, p.2 (Exhibit 18). Microsoft internally wrote under a header “Credential

  Phishing,”: “Securing the user from these phish mails is the core of the ATP’s detonation based

  and ML [machine learning] based promises.” Id. A “popular approach” is to send a link to the

  phishing site via email. “What is spear phishing? Keep you and your data safe”, p. 2. (Exhibit

  19). Phishing is the most common threat that companies deal with today. AP Ex. Depo., 24:15-18.

         11.     Amar Patel testified: “[O]ur definition of IP evasion[:] an attacker can create a link

  where when Sonar visits that link the attacker can determine the IP ranges of our visit. … [I]f they

  determine our visit from Sonar detonation is coming from Microsoft’s IP range they can choose to

  use that information to display whatever web page they wish to.” Id., 163:3-9. IP evasion includes

  redirecting visitors to different sites based on the visitor’s IP address. AP 30(b)(6) Depo., 132:15-

  19 (“IP evasion employs redirection.”); see also AP Ex. Depo., 170:15-18. Attackers use IP evasion

  to decide whether or not to show a clean or bad payload, in order to send a clean payload to the

  security scanner and a bad payload to the intended victims. Id., 189:3-5, 31:4-7, 36:5-8, 50:7-14,

  50:21-22, 81:6-9; 152:20-24, 162:19-25; AP 30(b)(6) Depo., 18:3-6; 20:11-14.

         12.     Microsoft uses the term network evasion interchangeably with IP evasion. AP

  30(b)(6) Depo., 18:13-15; 21:24-25. Microsoft has identified three implementations of network

  evasion that “are occurring”: “Microsoft IP Range Evasion, Target a specific region, target a

  specific tenant or a user.” Patel 30(b)(6) Depo., Ex. 7 (MSFT_TOC00042450) (Exhibit 20) at

  MSFT_TOC00042461 (Sonar Study slide entitled “Solution Options – Network and Time-Based

  Evasion”); see also Ex. 20 at MSFT_TOC00042468 (similar list in slide entitled “Types of

  Evasion”). Patel refers to network evasion as “a tactic an attacker uses to evade security products”

  — “a common tactic” that attackers use today. AP Ex. Depo., 23:20-22; 24:1-2.




                                                   4
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 5 of 18




         13.     In September 2018, Patel co-created an internal presentation that included a slide

  entitled: “Attackers are preventing us from seeing phish content/landing pages.” Ex. 20 at

  00042451; AP 30(b)(6) Depo., 79:7-13. This slide documents that the Sonar team analyzed Sonar’s

  “phish FN volume” and found “through hand grading URLs that most of this is network evasion.”

  Id. A slide entitled “Network Geo-IP Evasion (Problem)” provides a bullet point for each of these

  three forms of network evasion: “• Evade Microsoft IP Ranges: Attackers can easily attribute the

  traffic to Microsoft and not serve the phish content[.] • Target a specific region: Attackers

  validate and attribute the traffic to a specific region and display content accordingly. • Target a

  specific tenant or a user: Spear phishing combined with network IP evasion to target a specific

  org/user’s expected network range.” Id. at 00042463. This presentation explicitly acknowledged

  that attackers will be able to implement “evasion of … Proxify IPs.” Id. at 00042461.

         14.     TocMail uses the term IP cloaking for that which Microsoft calls IP evasion (aka

  Network Evasion). AP 30(b)(6) Depo., 21:24-25; Wood (3-18-21) Depo., 60:6-7, 137:23-25

  (Exhibit 21) (Microsoft’s counsel stated: “You agree that what you call IP cloaking, what we refer

  to as IP evasion, was a problem starting in 2006, right?”).

         15.     Patel knew about IP evasion as early as 2016. MSFT_TOC00281257 at 00281259

  (Exhibit 22). Abhijeet Hatekar (“Hatekar”), principal software development engineering manager,

  learned about IP evasion as early as 2010. Hatekar Depo., 10:14-16, 135:17-21 (Exhibit 23).

         16.     In 2006, Microsoft’s Cybersecurity and System’s Management Group wrote about

  the following “cloaking behavior”: “Redirecting [scanners] to known-good sites such as

  google.com.” TOCMAIL_00002554 at TOCMAIL_00002556 (Exhibit 24).

         17.     A “redirect” is a standard response of the HTTP communication protocol.

  “HttpResponse.RedirectPermanent Method”, p. 2 (Exhibit 25). A URL sends an HTTP redirect



                                                   5
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 6 of 18




  response to send the visitor to “a new URL” (i.e. another URL); “from a requested URL to a

  specified URL” (i.e. forward the user’s device to the URL specified in the redirect response).

  “HttpResponse.RedirectPermanent Method”, p. 2; HttpResponse.Redirect Method (System.Web),

  p. 2 (Exhibit 26); see also “Create a Page URL”, p. 2 (Exhibit 27). Because a URL can only

  send a redirect in response to a request, a “URL redirect … requires a round trip to the server.”

  “URL Rewriting Middleware in ASP.NET Core”, p. 2 (Exhibit 28).

         18.     In July 2020, Microsoft spam researcher Michael Wise wrote about “the observed

  technique of using the connecting IP address to determine behavior.” Hatekar Depo, Ex. 6, p. 1.

  (MSFT_TOC00010780) (Exhibit 29). Wise then gave the example of the security company’s

  devices being redirected to google.com and everyone else gets “a redirect to the real phishing site.”

  Id.; Hatekar Depo., 52:10-14.

         19.     A Microsoft sales presentation says “when you click one of these URLs, a redirect

  takes you to a bad place. This is the attack vector exploited by phishing attacks.”

  MSFT_TOC00048747, p. 4 script. (Exhibit 30).

         20.     An email chain in October 2019 has the subject “Phish Campaign using IP Evasion

  ([EVASION] – Phishing URL redirects to clean site on detonation.). Hatekar Depo., Ex. 17

  MSFT_TOC00129545 (Exhibit 31). In that chain, Hatekar stated: “We need to make progress on

  this customer impacting issue.” Id.

         21.     An internal Microsoft email by Liming Hong shows Safe Links failing to detect a

  “phishing” site 801 times in April 2020 because the link was redirecting Sonar to google.com.

  MSFT_TOC00112682 at MSFT_TOC00112682 (Exhibit 32).

         22.     Safe Links has over 20 million active monthly users. MSFT_TOC00040948 at

  MSFT_TOC00040956. (Exhibit 33). Microsoft sells ATP on the internet, and it is a cloud-based



                                                   6
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 7 of 18




  internet service. Office 365 Advanced Threat Protection (WayBack Machine 2020-08-25) (entire)

  (Exhibit 34); JR 30(b)(6) Depo., 69:19-70:6 (Exhibit 35), Depo. Ex. 21, p, 4 (Exhibit 36).

          23.     Regarding the Safe Links’ reputation service, Jason Rogers testified: “[A]ny kind

  of IP evasion technique would be meaningless for those servers. They’re simply checking

  reputation and returning block pages as appropriate.” JR Ex. Depo. 151:18-21.

          24.     In March 2017, Rogers gave a confidential, internal presentation that included the

  slide    “Why      does     detonation     have       false   negatives?     Evasion:     GEO     IP

  Check.” MSFT_TOC00042011 at MSFT_TOC00042052 (Exhibit 37); MSFT_TOC00042010

  (re: date) (Exhibit 38).

          25.     In September 2017, Rogers wrote MSFT_TOC 00206845, p. 4 (Exhibit 39):

          Debraj Ghosh 7:27 AM: can you look at the PDF from coke consolidated when
          you get a chance?
          ...
          Jason Rogers 7:54 AM: It’s basic plain jane docusign login via spoof O365 login
          page.
          ...
          Jason Rogers 7:56 AM: In theory. But that stuff should be rolled out to Microsoft
          and it isn’t catching it, I just ran it through. I think this is an FN on Sonar’s phish
          detections.
          Debraj Ghosh 7:56 AM: wait, let’s decouple what you just said
          Debraj Ghosh 7:57 AM: 1. our brand impersonation does not work yet
          Debraj Ghosh 7:57 AM: 2. this is a FN because SONAR missed
          Debraj Ghosh 7:57 AM: so amar needs to address why we missed
          Debraj Ghosh 7:57 AM: ?
          Jason Rogers 8:06 AM: More or less. Sonar will fully admit that the phish detection
          stuff is still being tuned big time. I’m guessing the intermediate select your email
          provider page was enough to evade.
          ...
          Debraj Ghosh: 8:07 AM: F[] man.
          Debraj Ghosh 8:07 AM: when the hell is abhishek’s shit going to start working?
          Jason Rogers 8:08 AM: It’ll take a while….the only reason we aren’t out of
          business is because everyone else sucks just as bad.
          Jason Rogers 8:08 AM: The scary thing about this sort of attack is that a f[]ing 5th
          grader could set it up.
          Jason Rogers 8:08 AM: Super low tech.



                                                    7
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 8 of 18




         26.     In March 2018, Hatekar stated in an internal email: “Here is another example where

  Phishing page blocked traffic from Microsoft IP ranges.” MSFT_TOC00244931 p. 1.(Exhibit 40).

         27.     In April 2018, Rogers wrote: “IP-based evasion — … it is easy for an attacker to

  only display malicious content in specific targeted IP ranges.” MSFT_TOC00044022 at

  MSFT_TOC00044023 (Exhibit 41).

         28.     In November 2018, Microsoft launched what it calls IP Anonymization. AP Ex.

  Depo., 98:7-11; MSFT_TOC00248166 at MSFT_TOC00248167 (Exhibit 42). With IP

  Anonymization, Sonar sometimes connects to webpages using an IP address owned by a company

  called Proxify instead of using a Microsoft IP address. AP Ex. Depo., 136:1-11. Microsoft has

  shared its self-described “IP Anonymization” with at least one company — “Bosch” — “to instill

  confidence” in them to secure a “$300 million account.” MSFT_TOC00058185 at

  MSFT_TOC00058188 - MSFT_TOC00058189. (Exhibit 43).

         29.     Proxify has 1,295 IP addresses. Proxify SwitchProxy (Exhibit 44). None of these

  IP addresses are “anonymous,” as confirmed by Patel’s testimony: “IP address information is

  public information already. And, you know, attackers could easily get this information on their

  own as well through, you know, IP look up services.” AP Ex. Depo., 45:22-25.

         30.     When asked at deposition “why would Microsoft not route traffic through

  anonymous proxy service to combat tenant-targeted attacks?,” Rogers testified that “If you were

  targeting specific content to a specific IP, it wouldn’t matter what other IP you used. You would

  only get the specific content to the one specific IP being targeted.” JR Ex. Depo., 82:4-10 (Ex. 14).

         31.     Patel testified at deposition: “Q. [C]an an attacker blacklist both Microsoft IP

  addresses and Proxify IP addresses to redirect Safe Links to a benign site every time Safe Links

  connects? A. They could choose to do that.” AP Ex. Depo., 152:20-24.



                                                   8
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 9 of 18




          32.     A February 2019 Microsoft email discloses a phishing campaign sent to over

  200,000 (“200k”) recipients that Microsoft wrote “is evading us with a 100% accuracy because

  of at least 3 reasons”; the first reason being IP evasion (“[i]nitial IP range blacklisting”).

  MSFT_TOC00304637 at MSFT_TOC00304640 (Exhibit 45). Ross Adams of Microsoft stated

  “what we have here is an evasion technique” and “a solution is required.”                         Id. at

  MSFT_TOC00304638. Hatekar also called the attack a “gap,” one in which the “customer saw

  phishing page but we always see spam,” and that “please note, we are currently missing 100% on

  them.” Id. at MSFT_TOC00304637.

          33.     A February 2019 email from Amar Patel with the subject “Customer Impacting

  Issues” states “For the URLs we did get a chance to detonate, our misses were due to network

  evasion [i.e. IP Cloaking].” MSFT_TOC00058792, p. 1 (Exhibit 46).

          34.     In April 2019, Brian Wilcox (“Wilcox”), Microsoft Senior Program Manager for

  ATP, wrote how trivial it still is for attackers to use IP evasion to send different content to Sonar:

  “Yup, it would be trivial to … serve different content … My concern is it is really easy to resolve

  our IP space.” MSFT_TOC00081806 at MSFT_TOC00081808. (Exhibit 47). Wilcox is “a senior

  program manager” for “Safe Links and Safe Attachments.” Wilcox Depo., 14:16-24. (Exhibit 48).

          35.     In January 2020, Ross Adams wrote: “we need to look at the options when they see

  a link mid way through the detonation, i.e. behind some redirection that we can’t see . . . it is trivial

  to hide the content from us.” MSFT_TOC00091842 at MSFT_TOC00091843. (Exhibit 49).

  Adams wrote this in regards to “content in mail flow.” Id. Mail flow refers to the actions taken

  prior to email delivery. Wilcox Depo., 37:1-4.

          36.     A February 2020 document provides: “Network evasion… We are reviewing a long

  term plan. . .” MSFT_TOC00060681 at MSFT_TOC00060681 (Exhibit 50). In that same email



                                                     9
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 10 of 18




   chain in February 2020, Pawel Partyka, a Senior Security Researcher in Microsoft 365 Defender,

   wrote: “Site is using geo-evasion so SONAR returned always good verdict even at time of click.”

   Id. at MSFT_TOC00060683. He also wrote: “URL from the message was always redirecting one

   or twice to final site. SONAR could detect phish if full URL was detonated except for campaign

   that used geo-evasion.” MSFT_TOC00003888 at MSFT_TOC00003888 (Exhibit 51). Amar Patel

   confirmed Sonar’s susceptibility to Geo Evasion: “Q. Specifically with respect to Sonar, which is

   referenced here, so geo evasion was able to bypass it here in 2020? A. That’s what this says, yeah.”

   AP Ex. Depo., 36:5-8; https://www.linkedin.com/in/ppartyka/. (Exhibit 52).

          37.     A May 2020 Microsoft document stated: “there are still numerous FNs that are

   going undetected as they are being evaded in the detonation environment. Attackers are preventing

   our ability to see the phish content/landing pages due to various types of evasion techniques that

   are employed: • Network level evasion (Ex: Evading Microsoft ips, geo-based evasions etc.).” AP

   30(b)(6) Depo., Ex. 12 (MSFT_TOC00044029) (Exhibit 53), Ex. 11 (Exhibit 54). That same

   document acknowledged Safe Links’ inability to detect IP evasion implemented via redirects as a

   “prominent gap” in “IP Anonymization”: “Here are two prominent gaps: 1. A URL submitted to

   Sonar for detonation contains a redirection.” Id. When asked about the redirection “gap” at

   deposition, Patel testified: “when we write documents like this, she is trying to be very objective,

   you know.” AP 30(b)(6) Depo., 133:8-16.

          38.     In August 2020, Pawel Partyka wrote “I sent email with a link that during first visit

   redirects to www.bing.com to several users in my test tenant. Email was delivered to Inbox because

   of this evasion technique[.] 3 users clicked on the link and were allowed to the site.”

   MSFT_TOC00145133, p. 1 (Exhibit 55).




                                                   10
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 11 of 18




          39.     An August 2020 email automatically generated by Cortana collating open issues

   sent to Patel’s email address includes “TocMail v. Microsoft” and “How quickly can we respond

   to adding fixes for evasion?” MSFT_TOC00041129 - MSFT_TOC00041130 (Exhibit 56).

          40.     In a September 2020 email, Microsoft’s Tommy Blizard wrote: “from what we are

   observing in campaign deep dives, what are some of the gaps on Sonar side we’d like to surface.

   I think IP-based evasion is already on their radar.” MSFT_TOC00118719, p. 1 (Exhibit 57).

          41.     In October 2020, Brian Wilcox wrote that Sonar will detect malicious URLs

   “assuming of course there are not multiple layers of evasion taking place such as network [evasion]

   . . . ..” Wilcox Depo., Ex. 21, p. 1 (Exhibit 58). He went on to state, in discussing an attack of

   sending different content to Safe Links would “lead to at least evasion of rep[utation], maybe

   evasion of sending to Sonar” and that “Doing so is trivial.” Id., p. 2. Wilcox testified at deposition

   that he meant that such implementation was easy to do. Wilcox Depo., 117:17-25. Wilcox refers

   to such attacks as “Known Evasions (of Rep[utation])” (i.e. known to Microsoft) and states that

   Microsoft knows that this attack “will be exploited” and it is “a valid scenario.” Ex. 58 at p. 2.

          42.     A December 2020 email chain disclosed an attack by VISA which used “a

   combination of IP evasion and sandbox evasion” to bypass all of OATP. Wilcox Depo., Ex. 23, p.

   1 (MSFT_TOC00112133) (Exhibit 59). Wilcox wrote “preventing IP evasion is a large bucket of

   work that we are investing in very heavily over the next 6 months.” Id. at MSFT_TOC00112134-

   135. A January 2021 internal Microsoft email chain discussed “New/Additional FY21 Budget ask

   for IP Evasion prevention.” Wilcox Depo., Ex. 24 (MSFT_TOC00111779) (Exhibit 60).

          43.     In December 2019, TocMail began selling its namesake TocMail service — a

   cloud-based, time-of-click service that provides patented protection against redirects that use IP

   evasion to change to a malicious destination after delivery. Wood (3-18-21) Depo., 105:23-25;



                                                    11
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 12 of 18




   www.tocmail.net (Exhibit 61); TOCMAIL_00005698 (Exhibit 62). Only Microsoft and TocMail

   promote their cloud-based, time-of-click services as effective protection against cloaking/evasion.

   Wood (3-18-21) Depo., 151:19-21.

           44.     Webpages can use the visitor’s IP address to redirect security scanners to

   benignlink.com and redirect others to malwarelink.com. A Microsoft video animates an email link

   redirecting the “first round of security filters” to benignlink.com and then redirects the user to

   malwarelink.com when (s)he clicks the link (the video animates the click). (Video to be filed)

   (Exhibit 63); see also link to video at https://www.youtube.com/watch?v=idqTS6- 2t8&t=416s.

   The narrator states: “Sophisticated attackers will plan to ensure links pass through the first round

   of security filters by making the links benign, only to weaponize them once the message is

   delivered. Meaning that the destination of that link is altered later to point to a malicious site.” Id.

   During this narration, the video also shows a link redirecting “the first round of security filters” to

   benignlink.com, and then shows the same link redirecting the user to malwarelink.com. Id.

   Afterwords, the videos states: “with Safe Links, we’re able to protect users right at the point of

   click by checking the link for reputation and triggering detonation if necessary.” Id.

           45.     The video is disseminated via a YouTube page controlled by Microsoft. Advanced

   Threat Protection in Office 365 - YouTube, p. 2 (Exhibit 64). Most ATP customers “are enterprise

   customers.” JR 30(b)(6) Depo., 45:17-19. Microsoft also hosted this video on its main webpage

   for Office 365 Advanced Threat Protection from at least March 2019 to August 2020. Office 365

   Advanced Threat Protection (WayBack Machine 2019-03-23) (all) (Exhibit 65); Ex. 34 (all). The

   webpage also included an ebook that stated: “Sophisticated attackers will plan to ensure links pass

   through the first round of security filters. They do this by making the links benign, only to

   weaponize them after the message is delivered, altering the destination of the links to a malicious



                                                     12
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 13 of 18




   site. With Safe Links, we are able to protect users right at the point of click by checking the link

   for reputation and triggering detonation if necessary.” Id.; Advanced Threat Protection in Office

   365 (E-book), p. 8 (Exhibit 66). Microsoft continues to disseminate both the video and ebook

   individually. Advanced Threat Protection in Office 365 - YouTube (Ex. 64); Ex. 66 is disseminated

   at: https://go.microsoft.com/fwlink/p/?linkid=2067009. Ex. 66, p. 2.

          46.     “The most common tactic that attackers use with links is to point the URL to

   something benign and then post delivery to move it to point to something malicious on the server

   side.” MSFT_TOC00219092 at MSFT_TOC00219093 (Exhibit 67).

          47.     Prior to ATP, Office 365 had an email security service called Exchange Online

   Protection (EOP). JR 30(b)(6) Depo., Ex. 21 (Ex. 36). EOP is responsible for discarding bad emails

   before they are delivered. MSFT_TOC00085458, p. 7 (Exhibit 68).

          48.     On April 8, 2015, Microsoft introduced Safe Links as: “EOP scans each message

   in transit in Office 365 and provides time of delivery protection, blocking malicious hyperlinks in

   a message. But attackers sometimes try to hide malicious URLs with seemingly safe links that are

   redirected to unsafe sites by a forwarding service after the message has been received. ATP’s Safe

   Links feature proactively protects your users if they click such a link. That protection remains

   every time they click the link, as malicious links are dynamically blocked while good links can be

   accessed.” TOCMAIL_00001230, p. 1 (Ex 1). Microsoft uses this message in the Office 365 ATP

   Product Guide and the Office 365 Partner DataSheet (which DataSheet Microsoft sent “to all

   subscribed Office 365 Dedicated customer contacts” as well as linking it to “the quarterly update

   that is sent to the field.”). JR 30(b)(6) Depo., Ex. 21 (Ex. 36); MSFT_TOC00103385, p. 1 (Exhibit

   69) Microsoft continues to promote this on its microsoft.com website up to this present day.




                                                   13
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 14 of 18




   https://docs.microsoft.com/en-us/compliance/assurance/assurance-malware-and-ransomware-

   protection. (Exhibit 70).

          49.     Microsoft promotes: “Ensure users are protected against URLs that redirect to

   malicious sites … even if they are changed after the message has been received.”

   MSFT_TOC00048747, p. 5 script (Ex. 30); “Ensure document hyperlinks are harmless with ATP

   Safe Links.” (ECF 42-10, p. 6); “[E]nsure hyperlinks in documents are harmless with ATP Safe

   Links.” TOCMAIL_00000925 at 943 (Exhibit 71).

          50.     A Microsoft presentation created after September 2020 says: “We know that

   attackers frequently send messages with benign links …, hoping to bypass conventional filters,

   and then weaponize them post-delivery. We continue to secure users long after their mail is

   delivered with … [Safe Links’] at time-of-click.” MSFT_TOC00003198, p. 12 script. (Exhibit

   72). The presentation later says: “Safe Links wraps the URL to ensure it’s not malicious at the

   time-of-click” (emphasis added). Id., p. 18 script.

          51.     In February 2021, Microsoft began promoting: “Safe links ensure[s] real-time,

   dynamic protection against email campaigns no matter the … evasion tactic.” Tracking an

   Attacker, p. 7 (Exhibit 73).

          52.     In October 2017 and 2018, Microsoft published EOP/Sonar’s IP addresses at

   https://docs.microsoft.com/en-us/office365/SecurityCompliance/eop/exchange-online-protection-

   ip-addresses. Patel Ex. Depo., Ex 4. p. 1 (Exhibit 74). This page disclosed 602,497 Microsoft IP

   addresses. “Exchange Online Protection IP addresses (Wayback Machine 2018-12-03)”, p. 2

   (Exhibit 75). Ranges such as 40.92.0.0/14 are expressed in CIDR notation, where this particular

   range has 262,144 IP addresses. “Office 365 URLs and IP address ranges - used in test”, p. 2

   (Exhibit 76). “Understanding CIDR Notation” (all) (Exhibit 77).



                                                    14
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 15 of 18




          53.     TocMail holds the patent on the methodology of sending users straight to the

   approved destination bypassing all redirects in between. U.S. Patent No. 10,574,628 (Exhibit 78).

   TocMail’s patented solution can be “incorporated into any email client [including Outlook], it can

   be incorporated into an IMAP proxy, it can be incorporated into an SMTP gateway, it can be

   incorporated into Microsoft’s proprietary email system, and more.” Wood Rep., p. 76 (ECF 69-1).

          54.     Manny Gonzalez stated: “ATP [Safe Links] is certainly not performing as

   advertised … ATP [Safe Links] is not blocking obvious phishing E-mails redirecting to obvious

   unofficial web URLs.” MSFT_TOC00004233 at MSFT_TOC00004246. (Exhibit 79).

          55.     Microsoft says that security is an inherent quality of its products: “Microsoft

   enables customers to make this transition by building security into the fabric of our products and

   solutions.” MSFT_TOC00001156, p.1 script (Exhibit 80); “For Microsoft, security is addressed

   from the first line of code, and not a bolt on feature, but rather a value-added feature to our

   services.” MSFT_TOC00073440 at 00073442 (Exhibit 81); “[O]ne of the core value propositions

   of the new Exchange - Keeping your organization safe.” TOCMAIL_00000576, p. 1 (Exhibit 82).

          56.     According to Microsoft: “The security of our products and services is important in

   our customers’ decisions to purchase or use our products or services.” MSFT_FY20Q2_10Q_PDF,

   p. 82 (Exhibit 83). “Security is the most important, relevant, and concerning area.”

   MSFT_TOC00041105, p. 4 (Exhibit 84). In regards to “provid[ing] advanced protection against

   online threats” for email, “without this, all other features are useless.” MSFT_TOC00041106, p.

   13 (Exhibit 85). “If you don’t have security, shut down shop.” Id.

          57.     Amar Patel stated in an email in April 2020: “They want to know what our approach

   to evasion is and how to tell that story to customers when they ask.” MSFT_TOC00058184, p.1

   (Exhibit 86). Patel’s Sonar team “laid out the anti-eavasion [sic] plan to [be] … communicate[d]



                                                  15
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 16 of 18




   back to customers” which was shared with “BP and Cognizant” MSFT_TOC00058185, p. 1 (Ex.

   43). Cognizant has 289,500 employees. Cognizant Employees (Exhibit 87). BP has 63,600

   employees. BP Employees. (Exhibit 88).

          58.     Bosch asked Microsoft “Why is an IP-address range used which is easily

   attributable to Microsoft?” and if it needed added third-party protection. MSFT_TOC00140230 at

   00140231 (Exhibit 89); see AP Exp. Depo., Ex. 13 (Exhibit 90). The Sonar team chose to

   “[d]iscuss how we approach evasion to instill confidence” in Bosch. MSFT_TOC00058185 at

   00058189 (Ex. 43). This included discussing “IP” evasion Id. Bosch is a $300 million account. Id.

   at MSFT_TOC00058188. According to Microsoft’s “talking points” for its meeting with Bosch to

   discuss Bosch’s concerns, Microsoft promoted IP Anonymization as an effective solution and told

   Bosch in response to whether a third party solution on top of ATP was necessary that “they should

   be covered for email-based threats.” AP Ex. Depo., Ex. 14, p. 2-3 (Ex. 18). Bosch has 395,000

   employees. Bosch Employees (Exhibit 91).

          59.     VirtUSA engaged in an “email dialogue on Evasion” with the Sonar team inquiring

   as to ATP’s “countermeasures for Evasion.” MSFT_TOC00274607, p. 1 (Exhibit 92).

          60.     “Office 365 ATP has helped change[] industry perception and put Microsoft on the

   map as a Security Brand.” MSFT_TOC00042333 (Exhibit 93). On June 30, 2020, Microsoft

   stated: “The most important component to our strategy is Office ATP. Enterprise customers are

   disproportionately attacked through email and 80% of security sales result from phishing breaches.

   This makes OATP the primary onramp for the $7B Microsoft security business.”

   MSFT_TOC00035557, at 00035556-00035557 (Exhibit 94).




                                                  16
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 17 of 18




   Dated: July 9, 2021                          Respectfully submitted,

                                                By: /s/Joshua D. Martin
                                                Joshua D. Martin
                                                Florida Bar No. 028100
                                                Email: josh.martin@johnsonmartinlaw.com
                                                JOHNSON & MARTIN, P.A.
                                                500 W. Cypress Creek Rd.
                                                Suite 430
                                                Fort Lauderdale, Florida 33309
                                                Telephone: (954) 790-6699
                                                Facsimile: (954) 206-0017
                                                Attorneys for Plaintiff, TocMail Inc.




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on this 9th day of July 2021, I electronically served the

   foregoing document on all counsel of record on the attached service list via electronic mail.

                                         By:    /s/ Joshua D. Martin
                                                Joshua D. Martin




                                                   17
Case 0:20-cv-60416-AMC Document 97 Entered on FLSD Docket 07/09/2021 Page 18 of 18




                                      SERVICE LIST

                      TOCMAIL INC. v. MICROSOFT CORPORATION
                           20-60416-CIV- CANNON/HUNT

  Joshua D. Martin                           Francisco O. Sanchez
  E-Mail: josh.martin@johnsonmartinlaw.com   E-Mail: sanchezo@gtlaw.com
  JOHNSON & MARTIN, P.A.                             orizondol@gtlaw.com
  500 W. Cypress Creek Rd.                   Evelyn A. Cobos
  Suite 430                                  E-Mail: cobose@gtlaw.com
  Fort Lauderdale, Florida 33309                     MiaLitDock@gtlaw.com
  Telephone: (954) 790-6699                  GREENBERG TRAURIG, P.A.
  Facsimile: (954) 206-0017                  333 S.E. 2nd Avenue, Suite 4400
                                             Miami, Florida 33131
                                             Telephone: (305) 579-0500
                                             Facsimile: (305) 579-0717

                                             Mary-Olga Lovett (admitted pro hac vice)
                                             E-Mail: lovettm@gtlaw.com
                                             Rene Trevino (admitted pro hac vice)
                                             E-Mail: trevinor@gtlaw.com
                                             GREENBERG TRAURIG LLC
                                             1000 Louisiana Street, Suite 1700
                                             Houston, Texas 77002
                                             Telephone: (713) 374-3541
                                             Facsimile: (713) 374-3505




                                             18
